Citation Nr: 9929348	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), and for anxiety neurosis with depressed 
features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from March 1981 to June 
1981, and from January 31, to May 5, 1991, including service 
in the Persian Gulf for slightly more than 2 months during 
this second period of active duty.  He had National Guard 
service for several years between the dates of active duty.  
He has been granted service connection for lumbosacral 
strain, evaluated as 10 percent disabling.

This case was previously before the Board in January 1998 at 
which time it was remanded for additional development.  After 
additional information was received, the regional office 
continued its prior denial of the veteran's claims, and the 
case was returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran was treated for nervousness and stress in 
1980 after a suicide attempt, and he continued to receive 
treatment for these complaints for several years thereafter.

3.  The service medical records for the veteran's periods of 
active duty fail to show any complaints, findings, or 
diagnoses indicative of a psychoneurotic disorder.  

4.  A psychoneurotic disorder did not commence or increase in 
severity during either period of active service.  

5.  The current medical records do not present a clear 
medical diagnosis of PTSD.  



CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 353, 5107 (West 1991); 38 C.F.R. 3.303, § 3.304, 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that he developed 
nightmares and flashbacks after returning from the Persian 
Gulf.  He contends that he has PTSD, and that any preexisting 
psychiatric disability was aggravated by his Persian Gulf 
experiences.  

I.  Background

A medical examination in July 1980 for National Guard service 
showed that clinical evaluation, including psychiatric 
evaluation, was essentially normal.  On a report of medical 
history for a periodic examination for the National Guard in 
February 1984, the veteran reported that he had a history of 
depression or excessive worry.  He indicated that he saw a 
psychiatrist once monthly to help cope with pressure after a 
suicide attempt in 1980.  On the report of medical 
examination, it was noted that he had had continuous 
psychiatric care since 1980 to cope with stress.  On clinical 
evaluation, no psychiatric disease entity was reported.  On a 
report of medical history for National Guard service in March 
1987, the veteran reported a history of chest pain, 
indigestion, stomach problems, depression or excessive worry, 
and nervous trouble.  Clinical evaluation was essentially 
normal, aside from a varicocele.  Service medical records for 
the National Guard service in the 1980's are otherwise 
negative for any complaints, findings, or diagnoses relating 
to an acquired psychiatric disorder.

On a report of medical history for active service in February 
1991, the veteran reported a history of nervous trouble.  The 
service medical records for the period of active duty in 1991 
showed no complaints, findings, or diagnoses indicative of a 
psychoneurotic disorder.  On a report of medical history for 
separation from active duty in late April 1991, the veteran 
reported that he had had nervous trouble.  He reported having 
nightmares related to combat experiences on 2 or 3 occasions.  
Clinical evaluation was essentially normal, aside from pain 
in the lower back area.  

An initial claim for service connection for a back disability 
was received from the veteran in May 1991.  

Department of Veterans Affairs (VA) outpatient treatment 
reports in May 1991 showed complaints involving back pain.  A 
VA examination in November 1991 related to complaints of back 
pain.  The veteran reported that he was taking medication.  

A claim for service connection for a psychiatric disability 
was received from the veteran in August 1995.  The veteran 
indicated that he had recently been examined at a VA medical 
center for Persian Gulf protocol, and that PTSD had been 
diagnosed.  

VA outpatient treatment reports indicate that in July 1995 
the veteran was seen at the psychiatry service complaining of 
nervousness.  The veteran indicated that he had some anxiety 
problems when he was younger, and that his experience in 
Desert Storm exacerbated his anxiety.  He stated that when he 
was around fireworks he would begin to sweat and become 
scared.  He stated that he had problems sleeping and had 
occasional dreams.  He reported that about one year 
previously he fainted after playing a game about Desert 
Storm.  He reported that he was a track mechanic while 
stationed in the Persian Gulf in the front lines, fixing 
tracks.  He reported being fired upon and having to kill one 
man.  He stated that there was much trauma when he was called 
to active duty, and much anxiety about being sent to Saudi 
Arabia.  The psychologist who examined him expressed the 
opinion that there appeared to be many symptoms associated 
with PTSD, and psychological testing was recommended.  The 
diagnostic impression was PTSD.  The psychological testing 
indicated that the veteran needed help, and was consistent 
with veteran's who had been diagnosed as having PTSD.  

On a VA examination in September 1995, another psychologist 
reviewed the veteran's history.  The veteran reported that he 
had a history of a learning disability while in school 
(possibly dyslexia), and that he was currently receiving 
medication, including Desipramine and Depakote.  He reported 
that approximately two years previously he "passed out" at 
his sister's home while playing a Desert Storm game, and that 
a psychiatrist placed him on Imipramine.  The veteran 
reported that he had problems sleeping through the night, 
waking at the sounds of a loud noise.  He indicated a history 
of physical abuse of his wife.  He stated that he had a bad 
temper, and that there were many dents in his doors in his 
home.  He stated that he was employed as a grounds crew 
person for a corporation for 14 years, and that he liked his 
job.

Psychological testing suggested a great deal of chronic 
psychological turmoil.  The profile on one test was 
interpreted as being consistent with a diagnosis of PTSD, but 
was not confirmatory of this diagnosis.  It was indicated 
that the profile could be associated with chronic untreated 
depression and anxiety, and was suggestive of someone with a 
great deal of anxiety and very little confidence about his 
ability to manage himself.  The veteran reported that the 
traumatic events associated with the Persian Gulf primarily 
revolved around his intense nervousness and basic training, 
as well as being very frightened when he was shipped out, 
scared that he would not come back alive.  He stated that 
traumatic events included seeing many bodies after some 
bombings.  

The psychologist indicated that, using DSM-IV criteria, the 
veteran did witness death and felt intense fear.  With regard 
to other criteria, there did not appear to be 
recurrent/intrusive distressing recollections.  There were 
only episodic dreams of the event, the last one being six 
months previously.  He denied acting or feeling as if the 
traumatic events were recurring, intense psychological 
stress, exposure to internal or external cues, and persistent 
avoidance of stimuli.  There was a question about 
foreshortened future.  There were some persistent symptoms of 
increased arousal.  He denied survivor guilt.  In summary, 
the psychologist indicated that while the veteran had some 
symptoms of PTSD, he did not experience a full complement of 
symptoms according to the reports and interviews.  The 
veteran did have significant psychological problems however, 
including explosive anger, anxiety, and lack of self-
confidence.  The psychologist expressed the opinion that 
while the veteran did not appear to meet the full criteria 
for PTSD, he had chronic problems that may have experienced 
an exacerbation as part of his war experience.

A psychiatrist interviewed the veteran, and reviewed the 
veteran's history and psychological testing.  It was noted 
that the veteran denied killing anyone during his Persian 
Gulf War experience.  He again indicated that he experienced 
fear about being called into service in 1991 and fear about 
going overseas.  After service in 1991, the veteran returned 
to work.  He indicated that about two years previously he 
"passed out" at his sister's home while playing a Desert 
Storm game, and woke up in the hospital.  He indicated that 
this precipitated psychiatric contact.  He did note that when 
he was younger, he thought about jumping from a bridge, and 
was hospitalized, receiving periodic treatment for 
nervousness thereafter.

After a mental status examination, the psychiatrist concurred 
with the psychologist who had found that the veteran did not 
meet the full criteria for PTSD.  The veteran did have an 
anxiety disorder with depressive features, and a personality 
disorder. 

Pursuant to the Board's remand in January 1998, the veteran 
was requested to provide a list of names and addresses of all 
medical facilities and physicians who had treated him for 
psychiatric problems since 1980.  The veteran responded with 
the names and addresses of persons who had treated him since 
1994.  Medical records were received from the St. Paul-Ramsey 
Medical Center showing treatment of the veteran since 1995 
for various problems, including anxiety.

On a VA examination in July 1998, the veteran's history and 
records were again reviewed.  The veteran reported assaulting 
his wife, after they became separated and divorced.  The 
veteran indicated that he felt that he was a different person 
since returning from Saudi Arabia in 1991.  He stated that he 
saw many dead bodies at the time, and that he was reminded of 
the war when he saw lightening.  He also admitted to 
increased anxiety in the past several years.  He stated that 
he remembered the war whenever he saw a movie about the war.  
Mental status examination, with examination of the claims 
folder, resulted in the diagnosis of generalized anxiety 
disorder.  The examiner indicated that the veteran had the 
generalized anxiety disorder before entering the Gulf War.  
The examiner also expressed the opinion that this anxiety 
disorder did not increase in severity during the Gulf War.  

II.  Analysis

Service connection connotes many factors but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or, if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, creditable supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Pertinent service medical records show that the veteran had a 
history of a suicide attempt around 1980, with a treatment 
for nervousness and stress from that time.  It was indicated 
in 1984 that he was receiving once a month psychiatric 
consultation.  The service medical records and other medical 
records do not establish that a psychoneurotic disorder had 
its inception during the veteran's first period of service in 
1981, or was aggravated therein.  The service medical records 
for the veteran's second period of active duty in 1991 also 
failed to show any complaints, findings, or diagnoses 
indicative of a psychoneurosis during this period of service, 
although the veteran did complain of occasional nightmares on 
discharge from service.

The veteran's major contention is that he developed PTSD 
during his service in the Persian Gulf, or, in the 
alternative, that his preexisting psychoneurotic disorder was 
aggravated during this period of service.  Initially, it 
should be noted that an interview by a psychologist in July 
1995 resulted in the opinion that the veteran presented with 
symptoms associated with a diagnosis of PTSD.  Psychological 
testing was recommended.  Such psychological testing resulted 
in the opinion that the veteran did have psychological 
problems, and that the veteran presented with a profile 
consistent with veterans who had been diagnosed with PTSD.  
However, further psychological interview, testing, and 
psychiatric evaluation by the VA in September 1995 resulted 
in two opinions that, while the veteran had some symptoms of 
PTSD, he did not meet the full criteria for a diagnosis PTSD.  
The diagnosis was anxiety disorder with depressive features.  
These opinions, that the veteran did not meet the criteria 
for PTSD, were confirmed by the VA examination in 1998.  

The private medical records do not show that the veteran's 
treatment by private physicians have resulted in a diagnosis 
PTSD.  It is further noted that the U.S. Court of Appeal for 
Veterans Claims (the Court) in the decision of Cohen v. 
Brown, supra, indicated that the adequacy of PTSD 
symptomatology is a clinical determination for examining 
mental health professionals; it is a medical question to be 
determined by medical personnel and opinion.  In this case, 
while the initial psychological interview and testing showed 
symptoms that were consistent with a diagnosis of PTSD, 
further interview and testing determined that the veteran did 
not meet the criteria for a diagnosis of PTSD.  Consequently, 
the evidence does not establish that there is, presently, 
medical evidence of a current disability, that is, a current, 
clear medical diagnosis of PTSD.  

The veteran did complain of occasional nightmares on his 
separation examination from active service in the Gulf War.  
As previously noted, he contends, in the alternative, that 
his preexisting acquired psychiatric disorder increased in 
severity during service.  However, aside from the occasional 
nightmares noted on the separation examination, the service 
medical records for the second period of active duty in 1991 
are negative for any complaints, findings, or diagnoses of an 
acquired psychiatric disorder.  In addition, the veteran's 
history as provided in 1995, and other records, show that the 
veteran did not appear to have any psychiatric problems for 
approximately two years after discharge from service.  In 
1993 or 1994, the veteran reported that he had an episode of 
"passing out" when playing a game related to Desert Storm, 
requiring hospitalization and the use of medication.  The 
evidence does not establish, in fact, that there was an 
increase in the severity of the veteran's symptoms relating 
to his psychoneurotic disorder during this second period of 
service.  Rather, there was an increase in the severity of 
his symptoms approximately two or more years after his 
service in the Persian Gulf.  

On different examinations, the veteran indicated that he 
believed that his psychoneurotic disorder increased in 
severity as the result of his active service in 1991.  
However, without the presence of increased symptomatology 
during active service or shortly thereafter, the present 
record does not demonstrate that the pathology of the 
veteran's psychoneurosis increased in severity during 
service.  It is noted that the July 1995 psychological 
profile resulted in the opinion that his experiences in the 
Persian Gulf may have exacerbated his anxiety.  The veteran 
has indicated, by history, that he was increasingly anxious 
when called for active duty and informed that he would be 
sent to the Persian Gulf.  He also reported some nightmares 
on the separation examination in late April 1991.  

However, while there may have been some temporary 
exacerbation of his anxiety while he was on active duty in 
1991, these symptoms abated, and the veteran indicated that 
he was able to resume his preserve activities, including his 
job, for a period of time after his return to the United 
States.  The VA examiner in 1998, after reviewing the 
veteran's records, and interviewing the veteran, expressed 
the opinion that the veteran's anxiety neurosis did not 
increase in severity during the Gulf War.  There is no 
medical opinion to establish that the increase in the 
severity of the veteran's psychoneurotic disorder a few years 
after his discharge from the Persian Gulf service was caused 
by such service.  Accordingly, the veteran's claim for 
service connection for an acquired psychiatric disorder by 
aggravation is not warranted. 





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is not established.  The benefit 
sought on appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

